*747Pro se Michigan resident Van L. Brooks appeals a district court order that dismissed his civil suit for lack of subject matter jurisdiction. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking $1.76 billion, Brooks sued the General Motors Corporation, claiming that they stole his personal intellectual property: the award-winning design concepts of the 1995 “Chevrolet Blazer (Sport Utility Vehiele-SUV), GMC Jimmy (SUV), and the newly designed S-10 Pickup Truck.” The district court dismissed the suit for want of subject matter jurisdiction.
In his timely appeal, Brooks argues that the district court erred by dismissing his suit. He also moves the court for the appointment of counsel. Both parties have filed briefs.
Upon de novo review, Nihiser v. Ohio Envtl. Prot. Agency, 269 F.3d 626, 627 (6th Cir.2001), pet. for cert. filed, — U.S. —, 122 S.Ct. 2588, — L.Ed.2d —, 70 U.S.L.W. 3597 (2002), we conclude that the district court did not err in dismissing Brooks’s suit.
Because the district court stated its reasons for dismissing the complaint, a per curiam opinion doing the same would be duplicative and serve no purpose.
Accordingly, the motion for the appointment of counsel is denied. We affirm the dismissal for the reasons stated by the district court in its order dated February 28, 2002. Rule 34(j)(2)(C), Rules of the Sixth Circuit